 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDlanguage of Section 9 (c) (2) of the Act, which reads in part asfollows :In determining whether or not a question of representation af-fecting commerce exists, the same regulations and rules of decisionshall apply irrespective of the identity of the persons filing thepetition or the kind of relief sought... .Clearly, the contract here would not constitute a bar to a petition filedby a rival union. Indeed, the contract here would not constitute a barif this union were uncertified and if it, itself,had filed a representationpetition."'Thus, in holding that it does bar the Employer's petitionand that for this reason no question concerning representation exists,our colleagues, contrary to the express provisions of the Act, havefixed different "rules" for determining the existence of such a ques-tion, and have made their decision dependent on "the identity of thepersons filing the petition."For these reasons, we would affirm the Board's earlier decision.Board has stated unequivocally and without limitation that "...any contract having afixed term in excess of 2 years shall be treated,for the purposes of contract bar, as acontract for a fixed term of 2 years.....PacificCoastAssociation of Pulp and PaperManufacturers,121 NLRB 990, 992.16General Box Compang',82 NLRB 678;A'atona Mills,Inc., 97NLRB 11 ;Pazan MotorFreight,Inc.,116 NLRB 1568.Western States Regional Council No.3 InternationalWood-workers of America, AFL-CIO and International Woodworkersof America,Local 3-101,AFL-CIO1andPriest Logging, Inc'Case No. 19-CC-168.May 25, 1962DECISION AND ORDEROn January 25, 1962, Trial Examiner Eugene K. Kennedy issuedhis Intermediate Report, attached hereto, in the above-entitled pro-ceeding, finding that the Respondents had not engaged in any unfairlabor practices and recommending that the complaint be dismissed.Thereafter, Respondent Regional Council and the General Counselfiled exceptions and supporting briefs.'The Board' has reviewed the rulings of the Trial Examiner made .at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in1Hereinafter referred to as the Regional Council and the Local, respectively.2Hereinafter referred to as Priest.3 The exceptions of Respondent Regional Council went solely to the failure of the TrialExaminer to find that it was not properly named as a Respondent.'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Members Leedom, Panning,and Brown].137 NLRB No. 31. WESTERN STATES REGIONAL COUNCIL NO. 3 IWA, ETC.353the proceedings, and hereby adopts the Trial Examiner's findingsand conclusions only to the extent that they are consistent with thefindings, conclusions, and order hereinafter provided.1.The conduct alleged to be in violation of Section 8(b) (4) (i)and (ii) (B) of the Act.As set forth more fully in the Intermediate Report, the recordclearly establishes that the Respondent Local engaged in picketingat the premises of Bayside Log Dump CO.' with the object of forcingBayside to cease doing business with Eclipse Lumber Company'and/or Priest while the employees of Eclipse (which the RespondentLocal represented) were on strike.The Trial Examiner found thatBayside was not a neutral in the primary dispute between Eclipseand the Respondent Local and that, accordingly, the latter's picketingwas not in violation of Section 8(b) (4) (i) and (ii) (B) of the Act.The Trial Examiner's conclusion reflects his determination that Bay-side had become an "ally" of Eclipse within the meaning of the "allydoctrine."This doctrine provides that a neutral employer becomesan "ally" of a strikebound primary employer (and not within theprotection of Section 8 (b) (4)) "when he knowingly does work whichwould otherwise be clone by the striking employees . . . and wherethis work is paid for by the primary employer pursuant to an arrange-ment devised and originated by him to enable him to meet his con-tractual obligations."'In concluding that Bayside became Eclipse's "ally" the Trial Ex-aminer reliedon the facts that Eclipse arranged and paid for Bayside'sacceptance of Eclipse logs from Priest; that Eclipse had never beforeused Bayside's facilities; and that the work tasks of unloading Priest'strucks, which Bayside employees performed, duplicated work taskswhich the striking employees ordinarily performed at Eclipse's prem-ises.However, while these facts are all relevant, the Trial Examiner'sexclusivereliance upon them for purposes of affording the Respondentthe defensive benefits of the "ally doctrine," is misplaced.This is sobecause the purport of that doctrine is to recognize the legitimateinterests of a union representing striking employees to induce, bypicketing or other similar activity at the premises of other employers,the cessation of work being performed by such other employers for astrikebound employer where it appears that such work necessarily aidsthe latter in "breaking" the strike.'We agree with the General Coun-Hereinafterreferred to as Bayside.Hereinafter referredto as Eclipse.vN L R B v BusinessMachine andOfficeAppliance Mechanics ConferenceBoard,Local459,et al.,228F. 2d 553, 559 (C.A. 2), cert. denied 351 U S. 962.8 SeeN L R B v.Business Machine andOffice ApplianceMechanicsConference BoardLocal 459,et al, supraat 558;International Die Sinkers Conference,et al, 120 NLRB1227; andDouds v Metropolitan FederationofArchitects,etc,Local 231(Pro)ectEngineering Company),75 F. Sapp. 672 (D.CNY.).649856-63-vol. 137-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDsel that in the instant case Bayside's services to Eclipse were not"struck work"services.Thus, Bayside's acceptance from Priest ofEclipse logs for temporary storage while Eclipse's operations re-mained strikebound neither aided Eclipse in the conduct of any busi-ness activity constituting the reason for the latter's existence, nordeprived the striking Eclipse employees of any of the work oppor-tunities they were legitimately interested in preserving.We note inthis connection that Eclipse is in the business of manufacturing logsinto lumber; that no part of the storage service furnished to Eclipseand/or to Priest during the strike aided Eclipse either directlyor indirectly in carrying on its manufacturing activity; s and that,while the unloading work tasks performed by Bayside employees asan incident to Bayside's storage of the logs were work tasks whichEclipse employees would have performed as an incident to Eclipse'sbusiness activity, the performance of these tasks by Bayside employeesdid not supplant or take away work from the striking employees and,hence, did not represent performance of "struck work." For the logswere destined for later delivery to Eclipse when its operationswere re-sumed, and the normal unloading work of the striking employeesthus remained tobeperformed.'°We find, accordingly, that by the picketing at Bayside the Re-spondent Local induced and encouraged the employees of Bayside andPriest to engage in a concerted refusal to handle Eclipse logs andthreatened, coerced, and restrained Bayside and Priest, with, in bothinstances, an object of forcing or requiring Priest and Bayside tocease doing business with Eclipse in violation of Section 8(b) (4) (i)and (ii) (B) of the Act.2.We turn next to the additional question not reached by the TrialExaminer which goes to the joint liability of the Respondent RegionalCouncil for the picketing found unlawful above.The pertinent facts relevant to this issue are not in dispute. Theyrelate to the role played by Respondent Regional Council's administra-tor, James Fadling, both in the negotiations preceding the Eclipsestrike and in the unlawful picketing conducted by the Respondent Lo-cal at Bayside as an incident to that strike. Specifically, the facts es-tablish that Fadling admittedly acted, during the prestrike negotia-tions, as agent for both Respondents; that he voiced and supportedthe demands for which the Local eventually struck; that he personallyintervened in the unlawful picketing dispute at Bayside by authorita-tively setting forth to Bayside the terms upon which the pickets at its9 Indeed, the record tends to establish that Eclipse arranged for the storage of its logswith Bayside purely as a convenience to Priest,an undisputed"neutral"in the economicdispute between Eclipse and its employees10CfN L IL BV BusinessMachine and Office Appliance Mechanics Conference Boas d,Local459, etal, supra,and Douds vMetropolitan Federation of Architects, etc, supraAnd seeLocal 810,Steel,Metals,Alloys,etc (Fenn Can Corp.),131 NLRB 59,enfd 299F 2d 636(CA. 2) ; andMarsh Foodliners,Inc,114 NLRB 639 WESTERN STATES REGIONAL COUNCIL NO. 3 IWA, ETC.355premises would be withdrawn; and that the nature and extent ofFadling's authority was described, with his knowledge and/or thatof other Regional Council officials, in the notice opening the negotia-tions which the Respondent Local sent Eclipse, as follows :This local union . . . notifies you that the Western States Re-gional Council . . . has sole authority to represent it in allnegotiations on the proposed amendments and revisions statedabove and also on all negotiations on any amendments or revisionsrequested by you . . . . Any departure from this notice must bein writing to you over the signature of the Western States Re-gional Council No. 3.The Respondent Regional Council does not deny that it authorizedFadling to act on its behalf in the prestrike negotiations. It claims,however, that Fadling's power to bind it, under its intraunion regula-tory scheme, was limited strictly to the negotiationand settlement of"industryterms" 11 andthat any further participation in the negotia-tions once those terms were "settled" was purely as a spokesman for theRespondent Local and at the latter's request. Further, relying uponthe conceded fact that "industry terms" had been settled and that thestrike occurred because of disagreement over "local"issues,Re-spondentRegional Council claims that Fadling actedsolelyas anagent for the Respondent Local after the settlement of such "industryterms," and, hence, his actions could not be attributed to the Re-spondent Regional Council.We disagree.It may well be true that the Respondent Regional Council did notexpresslyauthorize Fadling's participation in the Eclipse disputebeyond that necessary to serve the Respondent Regional Council'sinterest in "industry terms."However, it never made clear to any ofthe parties in interest when the authority with which it had cloakedFadling to act as its agent terminated.Nor did it ever disavow anyof Fadling's conduct.Furthermore, Fadling himself never undertookto advise the interested parties that he was not acting for his employ-ing principal, the Respondent Regional Council, at any of the timesmaterial here.In these circumstances, and in light of the fact that Fadling wasacting within the apparent scope of his authority as an agent of theRespondent Regional Council, in the respects above noted, we find theRespondent Regional Council jointly liable with the Respondent Lo-cal for the conduct found to be in violation of Section 8(b) (4) (i) and(ii) (B) of theAct. 1211 "Industryterms" refers to proposed contractterms whichresult from bargaining be-tween the LW A and employerassociationsor whichare selectedby convention action.of the LW A.12 International Longshoremen&Warehousemen's Union, and Local No13,124 NLRB813, 816, andFruit d VegetablePackers & Warehousemen, Local 760, et at(Tree Fruits,Labor Relations Committee,Inc.),132 NLRB 1172 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth above, occurring in con-nection with the operations of Bayside, Priest, and Eclipse, have aclose, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct.CONCLUSIONS OF LAW1.By inducing and encouraging individuals employed by Baysideand Priest to cease performing services for Bayside and Priest, re-spectively, with an object of forcing or requiring Bayside and Priestto cease doing business with Eclipse,Respondents have engaged inunfair labor practices within the meaning of Section 8(b) (4) (i) (B)of the Act.2.By threatening, coercing, and restraining Bayside and Priestwith an object of forcing or requiring Bayside and Priest to ceasedoing business with Eclipse, Respondents have engaged in unfairlabor practices within the meaning of Section 8(b) (4) (ii) (B) of theAct.3.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and(7) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the Act, as amended, the National Labor Relations Board herebyorders that the Respondents, Western States Regional Council No. 3InternationalWoodworkers of America, AFL-CIO and Interna-tionalWoodworkers of America, Local 3-101, AFL-CIO, their offi-cers, agents, representatives, successors, and assigns, shall:1.Cease and desist from :(a) Inducing and encouraging any individual employed by PriestLogging, Inc., or Bayside Log Dump Co., or of any other employer, toengage in a strike ora refusalin the course of his employment to per-form any services with an object of forcing or requiring Priest Log-ging, Inc., BaysideLog Dump Co., or any other employer,to ceasedoing businesswithEclipseLumber Company.(b)Threatening,coercing or restraining Priest Logging, Inc., orBayside Log DumpCo. with anobject of forcing or requiring Priest WESTERN STATES REGIONAL COUNCIL NO. 3 IWA, ETC.357Logging, Inc., and/or Bayside Log Dump Co. to cease doing businesswith Eclipse Lumber Company.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)As to the Regional Council, post at its main offices and at allmeeting halls and other places where it customarily posts notices tomembers of Local 3-101, and as to Local 3-101, post at its offices, meet-ing halls, and at all places where notices to its members are customarilyposted, copies of the attached notice marked "Appendix." 13Copiesof said notice, to be furnished by the Regional Director for the Nine-teenth Region, shall, after they have been signed by Respondents'authorized representatives, be posted by them immediately uponreceipt thereof, and be maintained for a period of 60 consecutive days.Reasonable steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(b)Furnish to the said Regional Director copies of the afore-mentioned notice for posting by Bayside Log Dump Co., Priest Log-ging, Inc., and Eclipse Lumber Company, if they be willing, at placeswhere they customarily post notices to their employees.(c)Notify the Regional Director, in writing, within 10 days fromthe date of this Order, what steps have been taken by Respondents tocomply herewith.13In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL MEMBERS OF WESTERN STATES REGIONAL COUNCIL No.3 INTERNATIONAL WOODWORKERS OF AMERICA, AFL-CIO AND INTER-NATIONAL WOODWORKERS OF AMERICA, LOCAL 3-101, AFL-CIO; ANDTO ALL EMPLOYEES OF PRIEST LOGGING, INC., BAYSIDE LOG DUMP Co.,AND ECLIPSE LUMBER COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT induce or encourage any individual employed byPriest Logging, Inc., Bayside Log Dump Co., or any other em-ployer, to engage in a strike or a refusal in the course of their em-ployment to perform any services with an object of forcing orrequiring Priest Logging, Inc., Bayside Log Dump Co., or anyother employer, to cease doing business with Eclipse LumberCompany.WE WILL NOT threaten, coerce, or restrain Priest Logging, Inc.,and/or Bayside Log Dump Co., with an object of forcing or re- 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDquiring Priest Logging, Inc., and/or Bayside Log Dump Co. tocease doing business with Eclipse Lumber Company.WESTERN STATES REGIONAL COUNCILNo. 3 INTERNATIONAL WOODWORKERSOF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)INTERNATIONAL WOODWORKERS OF AMERICA,LOCAL 3-101, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Members or employees may communicate directly with the Board'sRegional Office, 500 Union Street, Seattle, Washington, TelephoneNumber, Mutual 2-3300, if they have any question concerning thisnotice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEPriestLogging, Inc., filed an unfair labor practice charge with the NationalLabor Relations Board on September 15, 1961.After amendments thereto, theGeneral Counsel of the National Labor Relations Board, on October 10, 1961, issueda complaint against Western States Regional Council No. 3 International Wood-workers of America, AFL-CIO and International Woodworkers of America, Local3-101, AFL-CIO.In essence, the complaint alleges that Respondents on September 13, 1961, byengaging in picketing, violated Section 8(b) (4) (i) (ii) (B) of the National LaborRelations Act, as amended, herein called the Act.',On consideration of Respondents' brief, the entire record, and my observation ofthe witnesses, I make the following:1The pertinent section of the Act Is:'Sac. 8(b) It shall be an unfair labor practice for a labor organization or its agents-.s:(4) (i) to engage in, or induce or encourage any individual employed by any per-son engaged in commerce or in an industry affecting commerce to engage in, a strikeor a refusal in the course of his employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles, materials, or commodities or toperform any services; or (ii) to threaten, coerce, or restrain any person engaged incommerce or in an industry affecting commerce, where in either case an objectthereof Is*¨$t4i(B) forcing or requiring any person to cease using, selling, handling, trans-porting, or otherwise dealing in the products of any other producer, processor,or manufacturer, or to cease doing business with any other person, or forcing orrequiring any other employer to recognize or bargain with a labor organization asthe representative of his employees unless such labor organization has beencertified as the representative of such employees under the provisions of sec-tion9: Provided,That nothing contained in this clause (P,) shall be construedto make unlawful, where not otherwise unlawful, any primary strike or primarypicketing ; . .. . WESTERN STATES REGIONAL COUNCIL NO. 3 IWA, ETC.359FINDINGS OF FACT1.THE COMPANIES INVOLVED AND JURISDICTIONAL FACTSPriest Logging, Inc., herein called Priest, is a Washington corporation engaged atPort Angeles, Washington, in the business of logging timber lands and road building.It annually receives income in excess of $50,000 for performing services for otherbusiness enterprises that ship products to points outside the State of Washingtonvalued in excess of $50,000.(2) Bayside Log Dump Co., herein called Bayside, is a Washington corporationengaged at Everett, Washington, in the business of storing, sorting, and fashioninglogs into rafts.It annually receives income in excess of $50,000 for performingservices for business enterprises that ship products to points outside the State ofWashington, valued in excess of $50,000.(3)Eclipse Lumber Company, herein called Eclipse, is a copartnership located atEverett,Washington, where it is engaged in the operation of a sawmill. It annuallyships lumber outside the State of Washington valued in excess of $50,000.Priest,Bayside, and Eclipse are each employers within the meaning of the Actand are engaged in commerce and in a business affecting commerce within the mean-ing of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDWestern States Regional Council No.3 InternationalWoodworkers of America,AFL-CIO,herein called Respondent Council,2 is a labor organization within themeaning of the Act.InternationalWoodworkers of America,Local 3-101, AFL-CIO,herein calledRespondentLocal,is a labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Background eventsIn October 1958, Priest and Eclipse executed a written agreement whereby Priestundertook to deliver logs obtained from timberlands owned by Eclipse to the sawmillof Eclipse at Everett, Washington.Pursuant to this agreement, Priest delivered logsto the sawmill of Eclipse.The logs were either dumped in the water or placed onland in piles, which practice in the lumber industry is termed "cold decking."Whether the logs were piled on land or made into rafts after being dumped in thewater, employees of Eclipse handled the unloading and grouping of the logs afterthe Priest trucks had brought the logs onto the premises of Eclipse.Prior to September 13, 1961, Eclipse and Respondent Local which represented theemployees of Eclipse were involved in a labor dispute.The employees of Eclipsewent on strike and placed pickets at the entrance to the sawmill.Because of thestrike, Eclipse could not use the logs Priest was delivering to its premises and advisedPriest that it could no longer accept log deliveries.The contract between Priest andBayside did not permit Priest to be reimbursed for the cutting and hauling of logsuntil they were delivered at the permises of Eclipse.Actuated by these financialconsiderations, Priest prevailed upon Eclipse to arrange with Bayside Log Dumpfor the storing of Eclipse logs that would be delivered to it by Priest, and Priestwould then receive reimbursement.Eclipse agreed to make such arrangements withBayside and did so.Carrying out this arrangement on September 13, 1961, Priesttrucks delivered Eclipse logs to Bayside.Shortly after the Priest trucks beganmaking deliveries to Bayside, a picket of Respondent Local appeared at the entranceto Bayside premises, carrying a picket sign with the following legend, "ON STRIKEECLIPSE LUMBER COMPANY, UNFAIR TO 3-101, AFL-CIO." Priest trucksbrought in six or seven loads on September 13, the majority of which were brought inafter the picketing had commenced.A substitute employee or agent of Bayside, atthe direction of Bayside, unloaded Priest trucks, although it is possible that beforethey stopped working, Bayside regular employees may have unloaded one or twoloads of Eclipse logs. In any event, after the picket appeared, Bayside employeesstopped working, including those that customarily unloaded the logging trucksThepicketing was terminated on September 19, 1961, when Bayside agreed not to handleany more Eclipse logs.Bayside employees returned to work on this date, after thepickets of Respondent Local were removed.Priest trucks stopped delivering logs to Bayside because Bayside's storage facilitieswere filled and there were no employees available to move out the logs. There is2 Resnondent Council provides services for various locals of the sameInternationalUnion including Respondent Local and receives per capita dues from such locals 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDno evidence in the record that the picket line stopped any truckdriver from bringinga load of logs onto the Bayside premises during the time of the picketing.B. Analysis and concluding findingsIn summary form, it is the contention of the General Counsel that the picketingat Bayside by Respondent Local was unlawful because an object of the picketingwas to force Bayside and Priest to cease doing business with Eclipse by inducingemployees of Bayside and Priest to withhold their services from their respectiveemployers.Although the General Counsel correctly depicts the object of the picket-ing by Respondent Local, on the facts presented here, the picketing is not prohibitedby Section 8 (b) (4) of the Act.InTruck Operators League of Oregon,122 NLRB 25, at page 27, the Board states:As indicated by the Trial Examiner an "ally" stands in the shoes of the primaryemployer, and to the extent that he acts as an "ally" he must therefore beregarded as the primary employer.Examination of the decisional precedents make it clear that the "ally" theory oper-ates to make an employer, legally a primary employer, when there is a transfer ofwork from a struck employer to another employer and the transferee employerknowingly undertakes to have its employees perform work that was done by employ-ees of the struck employer. In this situation the transferee employer is excludedfrom the protection of the 8(b)(4) provisions of the Act. SeeInternational DieSinkers Conference, et al.,120 NLRB 1227;N.L.R.B. v. Business Machines and OfficeAppliance Mechanics Conference Board, Local 459, et al.,228 F. 2d 553 (C.A. 2);Gerald A. Brown v. Local 17 Amalgamated Lithographers of America, et al. (Em-ploying Lithographers Div.),180 Fed. Supp. 294 (D.C. Calif.); andDouds v. Metro-politan Federation of Architects, etc.,75 Fed. Supp. 672 (D.C. N.Y.)In view of these precedents, it is clear that under the circumstances here present,Bayside became an "ally" of Eclipse and in legal effect its premises became a siteof primary picketing.Hence, Bayside employees are in the same legal position asas the employees of Eclipse and no violation stems from their refusal to work whilethe picketing is of a primary nature under the "ally" theory.With respect to theemployees of Priest, similarly, if the picketing is permisssible at the premises ofEclipse aimed at them (which it clearlyis), italso follows that the picketing at thepremises of Bayside is also permissibleto theextent that it may contain an appealto theemployees of Priest to cease work.3On thebasis of the foregoing findings of fact,and upon the entire record in the case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Western States Regional Council No. 3 International Woodworkers of America,AFL-CIO, and International Woodworkers of America, Local 3-1,01, AFL-CIO,are labor organizations within the meaning of Section 2(5) of the Act.2.Priest Logging, Inc., Bayside Log Dump Co., and Eclipse Lumber Company,are each of them engaged in commerce and in a business affecting commerce withinthemeaning of Section 2(6) and (7) of the Act, and are employers within themeaning of Section2(2) of the Act.3.The aforementioned labor organizations have not engaged in unfair laborpractices within the meaning of Section 8,(b) (4) (i)and (ii) (B) of the Act.RECOMMENDATIONIt is recommendedthat thecomplaint be dismissed in its entirety.gThe record in the matter contains a substantial amount of evidence relating to thequestion of whether Respondent Council should be regarded as a joint participant withRespondent Local.This evidence included not only the events which occurred in connec-tion with the dispute here involved and the strike, but also provisions of Respondents'constitution and past practice with respect to negotiations.Because of the determinationthat there was no illegality involved in any of the conduct of Respondent Local, the ques-tion of Respondent Council's responsibility need not here be reached, inasmuch as anyquestion of illegality of Respondent Council's conduct hinges totally on that of Respond-ent Local